Citation Nr: 0829318	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased compensable evaluation for 
prostate carcinoma residuals.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1948 until 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's increased rating claim for prostate carcinoma 
residuals.  This April 2005 rating decision also granted 
service connection for the veteran's bilateral hearing loss 
and established an initial noncompensable rating, effective 
September 27, 2004.

A January 2002 rating decision granted entitlement to a 
special monthly compensation based upon loss of use of a 
creative organ.

The issue of increased rating for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDING OF FACT

The veteran has nighttime voiding five times each night and 
wears absorbent materials that must be changed three times 
each day, but catheterization is not required.



CONCLUSIONS OF LAW

1.  The criteria for a compensation evaluation for prostate 
carcinoma residuals have not been met prior to January 16, 
2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for an evaluation of 40 percent for prostate 
carcinoma residuals have been met beginning January 16, 2007; 
the criteria for an evaluation in excess of 40 percent have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.20, 4.115a, 4.115b, Diagnostic Code 7528.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided VCAA notice in November 2004 and March 2006 
letters.  The 2004 letter notified the veteran that to 
substantiate his increased rating claim the evidence must 
show that the disability had worsened.  This letter informed 
him of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the veteran in obtaining evidence from other 
agencies.  The letter notified him that he may submit any 
evidence that his service connected disability increased in 
severity.  This letter also told him to submit any evidence 
in his possession.  

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the November 2004 letter.  The veteran received notice about 
what evidence was needed to establish a rating an effective 
date in the March 2006 letter.

With regard to Vazques-Flores, the 2006 letter told the 
veteran that his disability would be rated on the basis of 
the impact of the disability on employment.

The veteran did not receive explicit VCAA notice that he 
should substantiate the claim with evidence of its impact on 
daily life.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
his daily life.  In his January 2007 substantive appeal, the 
veteran describes his urinary incontinence and the resulting 
required daily maintenance.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his December 
2006 statement of the case (SOC).  The SOC could not provide 
VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  

It should, however, have put a reasonable person on notice as 
to what was required.  The veteran had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he submitted 
a substantive appeal in January 2007 providing argument in 
support of his claim in which specifically addressed the 
appropriate disability rating code for his prostate carcinoma 
residuals.  This case was not certified to the Board until 
October 2007, approximately a year after receiving the SOC.  
The veteran was also afforded an additional period of 90 days 
to submit additional argument and evidence or to request a 
hearing after the case was certified.

The November 2004 and March 2006 letters notified the veteran 
that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  The 
letter stated that such evidence should describe a worsening 
of the veteran's impairment or describe additional 
disablement caused by the veteran's disability.  It also 
notified the veteran that VA would assist him in obtaining 
his employment records, thereby notifying him that the effect 
of his disability on his employment was relevant.  This 
information was provided to the veteran prior to the initial 
adjudication of his claims.  

The March 2006 letter provided notice that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  The March 2006 notice was provided 
after the initial adjudication.  Although dated in March 
2006, the letter appears to have been sent after the December 
2006 statement of the case, and the timing deficiency does 
not appear to have been cured by re-adjudication.  The timing 
deficiency was not prejudicial, because the veteran was given 
ample opportunity to provide evidence argument and request a 
hearing after the notice was provided.  The veteran, in fact 
responded that he did not have additional evidence to submit 
or report, and provided additional argument in the January 
2007 substantive appeal.  In that appeal he indicated that he 
did not want a hearing.  The veteran had over one year to 
submit argument, evidence and to request a hearing, all of 
which he declined to do.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records and private 
treatment records have been obtained.  The veteran was 
afforded a VA examination and a sufficient medical opinion 
has been obtained.

As there is no indication from the veteran that there is any 
outstanding pertinent medical evidence, the Board may proceed 
with consideration of the veteran's claim.

Prostate Carcinoma Residuals

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code (DC) 7528. Pursuant to these 
provisions, a 100 percent evaluation is warranted when the 
evidence indicates malignant neoplasms of the genitourinary 
system. A "Note" to this code section states that the rating 
of 100 percent will continue for six months following 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, and if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
Id.

The veteran's prostate was removed in October 1992.  Service 
connection was established in a July 2002 rating decision 
effective December 1, 2000.  No evidence of cancer was found 
at the veteran's December 2004 urology examination, nor were 
any cancer treatments undertaken.  Therefore, the veteran's 
prostate cancer residuals will be evaluated based on its 
residual effects. 38 C.F.R. § 4.115b, DC 7528.

A 40 percent urinary frequency disability rating contemplates 
a daytime voiding interval less than one hour or awakening to 
void five or more times per night.  A 20 percent rating is 
warranted for a daytime voiding interval between one and two 
hours or awakening to void three or four times per night.  
Daytime voiding at two or three hour intervals or awakening 
to avoid two times per night warrants a 10 percent rating.  
38 C.F.R. § 4.115(a) (2007).

Continual urine leakage or urinary incontinence which 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  A 40 percent rating is 
warranted where absorbent materials must be changed between 
two and four times per day.  The changing of absorbent 
materials less than two times per day warrants a 20 percent 
rating.

In his December 2004 urology examination, the veteran 
reported "normal" daytime urination frequency and awakening 
a maximum of one time per night to urinate.  His urinary 
stream is described as normal and he described not having any 
urination problems.

The veteran's January 2007 substantive appeal form indicates 
that he now awakens five times per night to urinate and that 
he wears absorbent material that must be changed three times 
per day.

No other relevant medical evidence has been submitted.

Although not a medical doctor, the veteran is competent to 
report the frequency of his urinary voiding and incontinence 
and indeed may be the most competent to report such symptoms.  
His reported urinary frequency and urinary incontinence 
warrant a 40 percent disability evaluation as of the 
substantive appeal form submission date.  A higher evaluation 
is not warranted prior to that date as the only evidence of 
record, namely the December 2004 urology examination, 
reflects noncompensable urinary frequency and no urinary 
incontinence.  

The Board has considered other potentially applicable codes, 
to include evaluations based upon obstructed voiding and 
urinary tract infections.  The veteran has denied obstruction 
of urinary flow, and there is no history of catheterization. 
He also does not have a history of recurrent urinary tract 
infections. As such, increased compensation based upon these 
potentially applicable diagnostic codes is not warranted.

Additionally, the veteran has not contended, nor is there 
evidence, that his prostate carcinoma residuals have resulted 
in marked interference with his employment nor has it 
required any periods of hospitalization. Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  The evidence as just 
discussed does not show that the disability has approximated 
the criteria for an evaluation in excess of 40 percent at any 
time during the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21 (2007).  



ORDER

Entitlement to a 40 percent rating evaluation, but no more, 
for prostate carcinoma residuals is granted.



REMAND

The veteran contends that the December 2004 audiology 
examination he received is insufficient because the examiner 
failed to administer the required controlled speech 
discrimination test.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average puretone threshold obtained by dividing these 
thresholds by four.  Such an auditory examination must be 
conducted by a state-licensed audiologist and must include a 
Maryland CNC and puretone audiometry test.  38 C.F.R. 
§ 4.85(a) (Emphasis Added).

The veteran underwent an auditory examination in December 
2004.  This examination revealed right ear thresholds between 
50 and 80 decibels when tested between 500 and 4000 Hertz, 
and left ear thresholds between 20 and 80 decibels at the 
same thresholds.  The average right ear threshold was 78 and 
the average left ear threshold was 55.  Speech recognition 
examinations were not conducted.  No explanation for this 
oversight was provided by the audiologist.

The veteran must be afforded an audiological examination 
which conforms to the applicable regulation, in that both a 
puretone audiometry test and a Maryland CNC test must be 
performed by a licensed audiologist.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded an 
auditory examination to determine his 
current hearing loss level in accordance 
with 38 C.F.R. § 4.85.  This auditory 
examination should include both a 
puretone audiometry test and a 
controlled speech discrimination, or 
Maryland CNC, test.  All indicated 
testing and diagnostic studies should be 
undertaken.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be issued before the 
appeal is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


